Citation Nr: 0200441	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  95-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin diseases claimed 
as cancerous moles due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972.  He filed the claim for the benefits at issue in 
October 1991.  The Department of Veterans Affairs (VA) 
Regional Office (RO) delayed adjudication of the claim until 
after certain regulations were promulgated.  Then, in June 
1994, the RO denied service connection for the skin diseases 
at issue, and the veteran appealed its decision.  He and his 
spouse presented testimony during a hearing which was held at 
the RO before the undersigned traveling member of the Board 
of Veterans' Appeals (Board) in May 1997.  The Board then 
remanded the case to the RO in August 1997 and March 1999.


FINDING OF FACT

The veteran's basal cell carcinoma, benign nevi, actinic 
keratoses, xeroses, warts, and lipomas or cysts did not have 
their onset in service, were first manifested in or after 
1990, and are unrelated to any incident of service including 
any Agent Orange exposure.


CONCLUSION OF LAW

Skin diseases claimed as cancerous moles due to Agent Orange 
exposure were not incurred or aggravated in service or due to 
in-service Agent Orange exposure, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The veteran's service medical records and DD Form 214 were 
associated with his claims folder in 1972.  In July 1994, he 
indicated that he had been treated in the Little Rock, 
Arkansas VA Hospital.  

During the veteran's hearing before the undersigned Board 
member in May 1997, he did not expressly specify any VA 
treatment any earlier than 1990.  He stated that at some 
indistinct time after service, the VA hospital in Little Rock 
had removed a mole.  The undersigned Board Member attempted 
to elicit from the veteran and his spouse, during his 
hearing, information necessary to substantiate the claim.  
Moreover, the Board Member permitted the veteran and his 
spouse the opportunity to introduce into the record any 
available evidence which they considered material, and 
permitted them to make any arguments or contentions with 
respect to the facts and applicable law which they felt were 
pertinent.  

In August 1997, the undersigned Member of the Board remanded 
the veteran's case to the RO with instructions that it obtain 
the names and addresses of all medical care providers, and 
the necessary releases from the veteran.  The Board's 
decision also advised the veteran that he was being placed on 
notice that he had a duty to submit evidence.  It also 
advised the veteran that the best evidence he could submit 
would be evidence of current disability and a competent 
opinion linking the disability to service, including to Agent 
Orange exposure.

In November 1997, the RO sent the veteran a letter which 
enclosed two VA Forms 21-4142 for the release of records from 
health care providers whom had treated him for skin disease, 
an indication that he could submit them himself, and an 
indication that the best evidence he could submit to support 
his claim would include evidence of current disability and a 
competent opinion linking the disability to service.  Nothing 
along these lines was received back from the veteran.  Also 
in November 1997, the RO requested from the VA hospital in 
question "All dermatology clinic reports".  The VA hospital 
responded to that request in December 1997 by providing VA 
medical records dating from 1990 to 1997.

In November 1998, the RO advised the veteran that he could 
still submit additional evidence.  

The record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and supplemental statements of the case, and a hearing, 
informing him of the evidence which is necessary to 
substantiate his claim and of criteria needed to be 
satisfied.  

The Veterans Claims Assistance Act of 2000, at Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (now codified at 
38 U.S.C.A. § 5103 (West Supp. 2001), indicates that VA must 
notify the claimant of any information that is necessary to 
substantiate a claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, letters sent to the 
veteran, enclosures thereto, and in the hearing, informed him 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

The VCAA, where it is now codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001), also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  An examination or 
opinion is deemed "necessary" if the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed, and that as part 
of such duties, a medical examination is not necessary to 
make a decision on the claim.  VA obtained all VA records 
which it can be reasonably certain exist, when it received in 
December 1997 its response from the VA hospital to its 
November 1997 request for all dermatology records it had, and 
it has asked the veteran for help in submitting any more 
evidence.

Moreover, as for the necessity for an examination, the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the skin diseases 
at issue may be associated with the veteran's active air 
service.  Moreover, an examination is not required because 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 1116 
(West 1991 and Supp. 2001 and as amended by the Veterans 
Education and Benefits Expansion Act of 2001, Section 201) 
and 5107(A)(d) and (e) (West Supp. 2001) and compare with 
38 C.F.R. § 3.309(e) (2001) and the Federal Register since 
July 1, 2001.  See also Winters v. West, 12 Vet. App. 203, 
207 (1999), and Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991), which stand for the proposition that the law does not 
require a useless act.  The Board also notes that the VA 
medical records which are contained in the claims folder are 
adequate for rating purposes and permit the claim to be rated 
without further examination.  38 C.F.R. § 3.326(b) (2001).  

The Board concludes that in light of the above, VA has met 
its obligations to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  It is concluded that the 
actions of VA meet the requirements of the VCAA and 
38 C.F.R. § 3.103 (2001) and 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified as amended 38 C.F.R. §§ 3.159 and 
3.326). 

In the circumstances of this case, a remand would serve no 
useful purpose, so a remand is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA or the new provisions at 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) which are to be 
codified at 38 C.F.R. §§ 3.159 and 3.326, before they were 
enacted, VA's duties have been fulfilled.  Moreover, as the 
Board finds that the directives of the VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the Board finds that the appellant has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  

The Board also notes that it advised the veteran in August 
1997 that he had a duty to submit evidence of a well-grounded 
claim, and that the best evidence would include evidence of 
current disability and a competent opinion linking it to 
service, including in-service Agent Orange exposure.  While 
the concept of a well-grounded claim is no longer applicable 
in light of the VCAA, the Board notes that the advice the 
Board gave the veteran at that time was not prejudicial to 
him.  

Last, on December 27, 2001, the President of the United 
States signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Section 201 of which repealed the 
former requirement that a veteran have a disease listed at 
38 C.F.R. § 3.309(e) before the presumption of Agent Orange 
exposure due to service in the Republic of Vietnam attached.  
This change in the law has no effect on the ultimate outcome 
of the decision in this case, and portions of 
38 C.F.R. § 3.307(a)(6)(3) which were derivative from the 
pre-act 38 U.S.C.A. § 1116 provisions and which are in 
conflict with the amendments to  38 U.S.C.A. § 1116 which are 
contained in the act are being ignored as if not in 
existence.  

Accordingly, the Board may render a decision on the veteran's 
claim without taking any further action.

Factual background

The veteran's DD Form 214 indicates that he served in the Air 
Force, that his military occupational specialty was as an Air 
Cargo Specialist, that he had three years of foreign service, 
and that he served in Indochina but not in Vietnam.  He was 
issued the Vietnam Service Medal.

Service medical records reveal that the veteran had a minor 
abrasion on his right thigh in January 1970, and a right leg 
laceration in June 1970.

On service discharge examination in January 1972, the veteran 
denied having or having had skin diseases, tumors, growths, 
cysts, and cancer.  Clinically, his skin was normal.  No skin 
disease was diagnosed.  

The veteran filed VA claims in April 1972, May 1974, December 
1974, and June 1989, without claiming service connection for 
skin problems and without claiming to have skin problems.

In a 1989 VA hospital report, left hand warts were recorded.  

A June 1990 VA medical record indicates that the veteran 
reported having two moles on his back.  A dermatologist 
examined them and indicated that one was a benign nevus and 
that the other was a wart.  The veteran also had a wart on 
his left hand.  Shave biopsies were obtained of the suspected 
benign nevus and wart on his back.  In November 1990, it was 
noted that the posterior neck biopsy had revealed a basal 
cell carcinoma, and that the other biopsy had revealed a 
nevus.  

On VA evaluation in May 1991, liquid nitrogen was applied to 
an actinic keratosis on the veteran's right forearm.  

In October 1991, the veteran claimed service connection due 
to Agent Orange exposure for cancerous moles that had been 
removed from his back.  

On VA evaluation in November 1991, the veteran had warts on 
his left index finger, no actinic keratoses, and no 
recurrence of basal cell carcinoma.  On VA evaluation in 
August 1992, the veteran had a scar on his left shoulder, an 
actinic keratosis on his right forearm, and no warts.  

On VA dermatology evaluation in June 1993, the veteran had a 
lipoma or an epidural inclusion cyst or a pilar cyst on his 
scalp.  

On VA dermatology evaluation in August 1994, the veteran had 
a wart on his buttocks and a small tumor in the area of T12-
L1.  It was felt to be an epidural cyst or a lipoma.  

On VA dermatology evaluation in January 1995, the veteran had 
xerosis and asteatotic eczema.  

On VA dermatology evaluation in July 1995, the veteran had 
warts.  

On VA dermatology evaluation in January 1996, the veteran had 
xerosis. 

On VA dermatology evaluation in October 1996, the veteran had 
xerosis and actinic keratosis.

During a hearing which was held at the RO before the 
undersigned in May 1997, the veteran testified that he had 
handled Agent Orange cargo in service in conjunction with his 
cargo duties.  He knew that some of the cargo was Agent 
Orange, as part of his responsibility was to ensure that 
chemicals, explosives, and passengers were compatible to 
shipped with each other.  The first time he noticed skin 
growths was after he left the service.  The VA hospital ended 
up taking a mole off of his back.  The VA hospital told him 
to wear long sleeve shirts and that Agent Orange exposure was 
possibly responsible for causing one or more of his skin 
problems.  He believed that the VA hospital may have told him 
in 1990 or 1991 that he had a soft tissue sarcoma.  He also 
stated that VA had treated him for cancerous white spots by 
burning them and freezing them off his arm.  His wife stated 
that he had told her that when he first came out of service, 
he had had a mole on his body.  She had first noticed the 
growths on his skin in the last 6 or 7 years. 

On VA dermatology evaluation in September 1997, the veteran 
had xerosis and a wart.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

The service incurrence of malignant tumors may be presumed if 
manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991 
& Supp 2001); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

38 C.F.R. § 3.307(a) General.  ... a disease associated with 
exposure to certain herbicide agents listed in § 3.309 will 
be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.

38 C.F.R. § 3.307(a)(6)  Diseases associated with exposure to 
certain herbicide agents. (i) For the purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  ... 

§ 3.309 Disease subject to presumptive service connection. 
...  ...

(e) Disease associated with exposure to certain herbicide 
agents.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) NOTE 1: The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.   ...  ... 

Analysis

In this case, direct service connection will be considered 
first.  The veteran's service medical records show no skin 
disease in service.  The service medical records including as 
recording his history and clinical findings on service 
discharge examination were negative, and no medical evidence 
of record relates the skin diseases he has to service.  This 
is consistent with his testimony that skin disease was first 
noticed after service.  Instead, the medical evidence 
indicates that the skin diseases in question were first 
manifested in and after 1989.  None of the evidence indicates 
that the veteran's skin diseases had their onset in service 
or were caused by Agent Orange exposure.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (direct service 
connection can be established with actual proof of Agent 
Orange exposure causation irrespective of the fact that there 
are presumptive service connection provisions for certain 
diseases positively associated with Agent Orange exposure).

The veteran testified in May 1997 that he may have been told 
by a VA physician that he had a soft-tissue sarcoma, and that 
it or possibly it and other skin diseases were possibly 
related to Agent Orange exposure.  However, since he is a 
layperson, he is unable to indicate what diagnosis a 
physician provided, or what the physician's opinion was on 
its relationship to other things such as Agent Orange 
exposure.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  
Available VA medical records have been reviewed, and they 
bear out neither a diagnosis of soft tissue sarcoma, nor a 
medical opinion relating any of the diagnosed skin diseases 
to service or to Agent Orange exposure.  Instead, basal cell 
carcinoma, et al., were diagnosed, with no opinions 
indicating that they were related to service or Agent Orange 
exposure.

Accordingly, service connection pursuant to 
38 C.F.R. §§ 3.303 and 3.304 is not in order.

Next, presumptive service connection provisions will be 
discussed.  First, the veteran does not contend and there is 
no competent medical evidence of record showing that he had 
basal cell carcinoma (which is the only skin disease of 
record which is a malignant tumor) to a degree of 10 percent 
within one year of service discharge.  As such, service 
connection pursuant to the one-year presumptive service 
connection rules for chronic diseases such as malignant 
tumors, see 38 C.F.R. §§ 3.307 and 3.309(a), is not 
warranted.

Last, the evidence of record shows that the veteran did not 
serve in the Republic of Vietnam.  Therefore, for the 
purposes of 38 C.F.R. §§ 3.307 and 3.309(e), it can not be 
presumed that he was exposed to Agent Orange.  Moreover, none 
of his skin diseases are listed at 38 C.F.R. § 3.309(e).  
Therefore, even if he had served in the Republic of Vietnam, 
the skin diseases with which he has been diagnosed could not 
be presumptively service-connected.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for skin diseases claimed 
as cancerous moles due to Agent Orange exposure is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

